36 F.3d 1093
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Muhammad Naeem MIRZA, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-1733.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan, 26, 1994.Decided:  Sept. 19, 1994.

On Petition for Review of an Order of the Immigration and Naturalization Service.  (A29-402-328)
Neal David Olesker, Kooritzky & Associates, Arlington, VA, for petitioner.
Frank W. Hunger, Assistant Attorney General, Richard M. Evans, Assistant Director, Ellen Sue Shapiro, Office of Immigration Litigation, Civil Division, United States Department of Justice, Washington, DC, for respondent.
I.N.S.
AFFIRMED
Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Muhammad Naeem Mirza seeks review of the Board of Immigration Appeals' (BIA) decision affirming the immigration judge's order of deportation pursuant to 8 U.S.C.A. Sec. 1251(a)(1)(C)(i) (West Supp.1993) (also referred to as Sec. 241(a)(9)).  Our review of the record discloses that the BIA's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the BIA.  Mirza v. INS, No. Aua-rxz-cfs (B.I.A. Mar. 18, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED